Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 August 1, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549-1090 Re: Central Cash Management Fund (the “Fund”), a series of Investors Cash Trust (the “Trust”) (File No. 811-06103) Dear Sir or Madam: Pursuant to the Investment Company Act of 1940, as amended, and Rule 8b-16 thereunder, Amendment No. 47 to the Registration Statement of the above-referenced Trust is hereby electronically transmitted through the EDGAR system. Beneficial interests of the Fund are not registered under the Securities Act of 1933, as amended (the “1933 Act”), because such interests will be issued solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the 1933 Act.Shares of the Fund may only be purchased by “accredited investors,” as that term is defined in Rule 501(a) of Regulation D under the Securities Act.This Registration Statement does not constitute an offer to sell, or the solicitation of an offer to buy, any beneficial interests in the Fund. Please direct any comments or questions on this filing to the undersigned at (617) 295-3986. Very truly yours, /s/Scott D. Hogan Scott D. Hogan Vice President Deutsche Investment Management Americas Inc. amk cc:John Marten, Esq./Vedder Price P.C.
